Exhibit 10.3



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAW.  SUCH SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER
IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT
OR THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER THE
ACT OR APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.


SOLIGENIX, INC.


Warrant for the Purchase of Shares of
Common Stock
 
No. CSW12-03
Original Issue Date December 20, 2012



FOR VALUE RECEIVED, SOLIGENIX, INC., a Delaware corporation (the "Company"),
hereby certifies that SINAF S.A. (the “Holder”), is entitled to purchase from
the Company, at any time or from time to time commencing after the Original
Issue Date and expiring at 5:00 P.M., New York City time, on the fifth (5th)
anniversary after the Original Issue Date, that “Expiration Date” being December
19, 2017 (as such date may be changed pursuant to Section 2 hereof), Eighty
Seven Thousand Eight Hundred and Four (87,804), fully paid and non-assessable
shares of Common Stock, par value $.001 per share, of the Company (the “Warrant
Shares”) for a per share exercise price equal to $0.53 per share (the “Per Share
Warrant Price”). The Per Share Warrant Price is subject to adjustment as
hereinafter provided. The Warrant Shares may be exercised during the period
commencing with the date that is six months after the original issuance
date.  Capitalized terms used and not otherwise defined in this Warrant shall
have the meanings specified in Section 9, unless the context otherwise requires.


1.             Exercise of Warrant.


(a)           This Warrant may be exercised, in whole at any time or in part
from time to time, commencing after the Original Issue Date and expiring at 5:00
P.M., New York City time, on the Expiration Date (with the Exercise Notice at
the end of this Warrant duly executed) at the address set forth in Section 10
hereof, together with payment of the Per Share Warrant Price multiplied by the
number of Warrant Shares to which such exercise relates made by delivery to the
Company of one or more types of Permitted Consideration.


 
 

--------------------------------------------------------------------------------

 
 
(b)           If this Warrant is exercised in part, the Company will deliver to
the Holder within ten Trading Days of the date such Holder delivers to the
Company this Warrant and an Exercise Notice, together with the payment of the
aggregate Per Share Warrant Price for such exercise, a new Warrant covering the
Warrant Shares which have not been exercised.  By the expiration of the third
Trading Day following the Holder’s delivery of a Warrant, together with an
Exercise Notice and the payment of the aggregate Per Share Warrant Price for
such exercise, the Company will (i) issue a certificate or certificates in the
name of the Holder for the largest number of whole shares of the Common Stock to
which the Holder shall be entitled and, if this Warrant is exercised in whole,
in lieu of any fractional share of the Common Stock to which the Holder shall be
entitled, pay to the Holder cash in an amount equal to the fair value of such
fractional share (determined by reference to the closing sales price of the
Common Stock on the date of the Exercise Notice), and (ii) deliver the other
securities and properties receivable upon the exercise of this Warrant, or the
proportionate part thereof if this Warrant is exercised in part, pursuant to the
provisions of this Warrant.


(c)           If, six months after the Original Issue Date, the Warrant Shares
to be issued are not registered and available for resale by the Holder pursuant
to a registration statement, then the Holder may, at its election exercised in
its sole discretion, exercise this Warrant in whole or in part and, in lieu of
making a cash payment of Permitted Consideration, elect instead to receive upon
such exercise the “Net Number” of shares of Common Stock determined according to
the following formula:


Net Number = (A x B) – (A x C)
B
For purposes of the foregoing formula:


A=the total number of Warrant Shares with respect
to which this Warrant is then being exercised.


B=the average of the closing sales prices for the five
Trading Days immediately prior to (but not including)
the day that the Holder delivers the Exercise Notice at issue.


C=the Per Share Warrant Price;


provided, however that Holder may not exercise this Warrant in whole or in part
pursuant to this Section 1(c) if a registration statement has been filed but the
Holder is not permitted to use the prospectus included in such registration
statement.


(d)           If, by the third Trading Day after the date that the Holder
delivers an Exercise Notice, together with the payment of the aggregate Per
Share Warrant Price for such exercise, the Company fails to deliver the required
number of Warrant Shares in the manner required pursuant to Section 1(b), then
the Holder will have the right to rescind such exercise.
 
 
- 2 -

--------------------------------------------------------------------------------

 


(e)           If, by the third Trading Day after the date that the Holder
delivers an Exercise Notice, together with the payment of the aggregate Per
Share Warrant Price for such exercise, the Company fails to deliver the required
number of Warrant Shares in the manner required pursuant to Section 1(b), and if
after such third Trading Day and prior to the receipt of such Warrant Shares,
the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a "Buy-In"),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue by (B) the
closing bid price of the Common Stock at the time of the obligation giving rise
to such purchase obligation and (2) at the option of the Holder, either
reinstate the portion of the Warrant and equivalent number of Warrant Shares for
which such exercise was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In.


(f)            Notwithstanding anything to the contrary contained herein, the
number of shares of Common Stock that may be acquired by the Holder upon any
exercise of this Warrant shall be limited to the extent necessary to insure
that, following such exercise, the total number of shares of Common Stock then
beneficially owned by such Holder and its affiliates and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise).  For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  Each delivery of an Exercise Notice will constitute a
representation by the Holder that it has evaluated the limitation set forth in
this paragraph and determined that issuance of the full number of Warrant Shares
requested in such Exercise Notice is permitted under this paragraph. This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 3. By written notice to the
Company, the Holder may waive the provisions of this Section but any such waiver
will not be effective until the 61st day after such notice is delivered to the
Company.


2.             Company’s Option to Change Expiration Date.


Notwithstanding anything herein to the contrary, in the event that (i) the
closing sales price per share of Common Stock is in excess of 300% of the Per
Share Warrant Price (as may be adjusted pursuant to Section 3) for any twenty
(20) Trading Days during any thirty (30) consecutive Trading Days, (ii) the
Warrant Shares are either registered for resale pursuant to an effective
registration statement naming the Holder as a selling stockholder thereunder
(and the prospectus thereunder is available for use by the Holder as to all then
available Warrant Shares) or freely transferable without volume restrictions
pursuant to Rule 144 promulgated under the Securities Act (“Rule 144”), as
determined by counsel to the Company pursuant to a written opinion letter
addressed and in form and substance reasonably acceptable to the Holder and the
transfer agent for the Common Stock, during the entire twenty (20) Trading Day
period referenced in (i) above through the expiration of the Call Date as set
forth in the Company’s notice pursuant to this Section (the “Call Condition
Period”), and (iii) the Company shall have complied in all material respects
with its obligations under this Warrant, then, subject to the conditions set
forth in this Section, the Company may, in its sole discretion, elect to change
the Expiration Date to 5:00 P.M., New York City time on the Holder’s warrants on
the date that is thirty (30) days after written notice thereof (a “Call Notice”)
is received by the Holder (the “Call Date”) at the address last shown on the
records of the Company for the Holder or given by the Holder to the Company for
the purpose of notice; provided, that the conditions to giving such notice must
be in effect at all times during the Call Condition Period or any such notice
shall be null and void.  The Company and the Holder agree that, if and to the
extent Section 1(f) or (g) of this Warrant would restrict the ability of the
Holder to exercise this Warrant in the event of a delivery of a Call Notice,
then notwithstanding anything to the contrary set forth in the Call Notice, the
Call Notice shall be deemed automatically amended to apply only to such portion
of this Warrant as may be exercised by the Holder by the Call Date in accordance
with Section 1(f) and (g).  The Holder will promptly (and, in any event, prior
to the Call Date) notify the Company in writing following receipt of a Call
Notice if Section 1(f) or (g) would restrict its exercise of the Warrant,
specifying therein the number of Warrant Shares so restricted.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.             Certain Adjustments.  The Per Share Warrant Price and number of
Warrant Shares issuable upon exercise of this Warrant are subject to adjustment
from time to time as set forth in this Section 3.


(a)  If the Company, at any time while this Warrant is outstanding, (i) pays a
stock dividend on its Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock, (ii)
subdivides outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Per Share Warrant Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
shareholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.


(b)  If, at any time while this Warrant is outstanding, (1) the Company effects
any merger or consolidation of the Company with or into another person, (2) any
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (3) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
"Fundamental Transaction"), then thereafter this Warrant shall represent the
right to receive, upon exercise of this Warrant, the same amount and kind of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the "Alternate
Consideration").  For purposes of any such exercise, the determination of the
Per Share Warrant Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Per Share Warrant Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction.  At the Holder's option and request, any
successor to the Company or surviving entity (and, if an entity different from
the successor or surviving entity, the entity whose capital stock or assets the
Holders of Common Stock are entitled to receive as a result of such Fundamental
Transaction) in such Fundamental Transaction shall, either (1) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder's right to purchase the
Alternate Consideration for the aggregate Per Share Warrant Price upon exercise
thereof, or (2) purchase the Warrant from the Holder for a purchase price,
payable in cash within five trading days after such request (or, if later, on
the effective date of the Fundamental Transaction), equal to the Black Scholes
value of the remaining unexercised portion of this Warrant on the date of such
request. The terms of any agreement pursuant to which a Fundamental Transaction
is effected shall include terms requiring any such successor or surviving entity
(and, if an entity different from the successor or surviving entity, the entity
whose capital stock or assets the Holders of Common Stock are entitled to
receive as a result of such Fundamental Transaction) to comply with the
provisions of this paragraph (b) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
 
 
- 4 -

--------------------------------------------------------------------------------

 


(c)           Simultaneously with any adjustment to the Per Share Warrant Price
pursuant to Section 3(a), the number of Warrant Shares that may be purchased
upon exercise of this Warrant shall be increased or decreased proportionately,
so that after such adjustment the aggregate Per Share Warrant Price payable
hereunder for the adjusted number of Warrant Shares shall be the same as the
aggregate Per Share Warrant Price in effect immediately prior to such
adjustment.


(d)           All calculations under this Section 3 shall be made to the nearest
cent or the nearest 1/100th of a share, as applicable.  The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company.


(e)           Upon the occurrence of each adjustment pursuant to this Section 3,
the Company at its expense will promptly compute such adjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment, including a statement of the adjusted Per Share Warrant Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company's transfer agent.


4.              Fully Paid Stock; Taxes.


The Company agrees that the shares of Common Stock represented by each and every
certificate for Warrant Shares delivered on the exercise of this Warrant shall
at the time of such delivery, be validly issued and outstanding, fully paid and
nonassessable, and not subject to preemptive rights or rights of first refusal,
and the Company will take all such actions as may be necessary to assure that
the par value or stated value, if any, per share of the Common Stock is at all
times equal to or less than the then Per Share Warrant Price.  The Company
further covenants and agrees that it will pay, when due and payable, any and all
Federal and state stamp, original issue or similar taxes which may be payable in
respect of the issue of any Warrant Share or any certificate thereof to the
extent required because of the issuance by the Company of such security.
 
 
- 5 -

--------------------------------------------------------------------------------

 


5.              Registration Under Securities Act .


(a)           The Holder shall, with respect to the Warrant Shares, have
normally accorded registration rights.  By acceptance of this Warrant, the
Holder agrees to comply with the provisions of normally accorded registration
rights.


(b)           Until the later of (i) such time as the Holder shall be eligible
to resell all of its Warrant Shares without volume restrictions pursuant to Rule
144 he Securities Act (assuming Holder is not an “affiliate” of the Company, as
defined in Rule 144), as evidenced by a legal opinion to such effect delivered
by the Company’s counsel and acceptable to each of the Company’s transfer agent
and the Holder, or (ii) the date on which all Warrant Shares have been sold
under a Registration Statement or pursuant to Rule 144, the Company shall use
its reasonable best efforts to file with the Securities and Exchange Commission
all current reports and the information as may be necessary to enable the Holder
to effect sales of the Warrant Shares in reliance upon Rule 144.



6.              Investment Intent; Restrictions on Transferability.


(a)           The Holder represents, by accepting this Warrant that it
understands that this Warrant and any securities obtainable upon exercise of
this Warrant have not been registered for sale under Federal or state securities
laws and are being offered and sold to the Holder pursuant to one or more
exemptions from the registration requirements of such securities
laws.  Certificates representing Warrant Shares may bear the restrictive legend
set forth on the first page hereof.  The Holder understands that the Holder must
bear the economic risk of such Holder’s investment in this Warrant and any
Warrant Shares or other securities obtainable upon exercise of this Warrant for
an indefinite period of time, as this Warrant and such Warrant Shares or other
securities have not been registered under Federal or state securities laws and
therefore cannot be sold unless subsequently registered under such laws, or an
exemption from such registration is available.


(b)           The Holder, by such Holder’s acceptance of this Warrant,
represents to the Company that such Holder is acquiring this Warrant and will
acquire any Warrant Shares or other securities obtainable upon exercise of this
Warrant for such Holder’s own account for investment and not with a view to, or
for sale in connection with, any distribution thereof in violation of the
Securities Act.  The Holder agrees that this Warrant and any such Warrant Shares
or other securities will not be sold or otherwise transferred unless (i) a
registration statement with respect to such transfer is effective under the
Securities Act or (ii) such sale or transfer is made pursuant to one or more
exemptions from the Securities Act.


 
- 6 -

--------------------------------------------------------------------------------

 


7.              Loss, Theft, Destruction or Mutilation of Warrant.


Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and of indemnity reasonably
satisfactory to the Company, if lost, stolen or destroyed, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver to the Holder, a new Warrant of like date, tenor and denomination.


8.              Warrant Holder Not Stockholder.


This Warrant does not confer upon the Holder any right to vote or to consent to
or receive notice as a stockholder of the Company, as such, in respect of any
matters whatsoever, or any other rights or liabilities as a stockholder, prior
to the exercise hereof; this Warrant does, however, require certain notices to
Holders as set forth herein.


9.              Definitions.


In addition to the terms defined elsewhere in this Warrant, the following terms
have the following meanings:


“Common Stock” shall mean the Common Stock, par value $.001 per share, of the
Company, for which the Warrant is exercisable and any securities into which such
common stock may hereafter be classified.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Holder” shall mean the holder of this Warrant and “Holders” shall mean the
holder of this Warrant and the holders of all other Warrants.


“Majority of the Holders” shall mean Holders of Warrants representing more than
fifty percent (50%) of the shares of Common Stock obtainable upon exercise of
the Warrants then outstanding.


“Permitted Consideration” shall mean (a) cash or other funds immediately
available to the Company or (b) Warrant Shares in the event of a net exercise in
accordance with the terms hereof.


“Securities Act” means the Securities Act of 1933, as amended.


“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.


“Warrants” shall mean this Warrant, all similar Warrants issued on the date
hereof and all warrants hereafter issued in exchange or substitution for this
Warrant or such similar Warrants.


 
- 7 -

--------------------------------------------------------------------------------

 
 
10.           Communication.


All notices and communications hereunder shall be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, via a national recognized overnight mail delivery service, or by
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission), if to the Company, to:


If to the Company:


Soligenix, Inc.
29 Emmons Drive
Suite C-10
Princeton, NJ 08540
Attn:  President
Facsimile:   (609) 452-6467


With a copy to (except in the case of Exercise Notices, Assignments and Partial
Assignments):


Edwards Angell Palmer & Dodge LLP
One North Clematis Street, Suite 400
West Palm Beach, FL  33401-5552
Attn: Leslie J. Croland, P.A.
Facsimile:  (561) 655-8719


If to the Holder of this Warrant, to such Holder at the address listed on the
records of the Company.


11.           Reservation of Warrant Shares; Listing.


The Company shall at all times prior to the Expiration Date have authorized and
in reserve, and shall keep available, solely for issuance and delivery upon the
exercise of this Warrant, the shares of the Common Stock and other securities
and properties as from time to time shall be receivable upon the exercise of
this Warrant, free and clear of all restrictions on sale or transfer, other than
under Federal or state securities laws, and free and clear of all preemptive
rights and rights of first refusal.


12.           Headings; Severability.


The headings of this Warrant have been inserted as a matter of convenience and
shall not affect the construction hereof.  In case any one or more of the
provisions of this Warrant shall be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this
Warrant shall not in any way be affected or impaired thereby and the parties
will attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.
 
 
- 8 -

--------------------------------------------------------------------------------

 


13.           Applicable Law.


This Warrant shall be governed by and construed in accordance with the law of
the State of Delaware without giving effect to the principles of conflicts of
law thereof.


14.           Specific Performance.


The Company agrees that the remedies at law of the Holder of this Warrant in the
event of any default or threatened default by the Company in the performance of
or compliance with any of the terms of this Warrant are not and will not be
adequate and that, to the fullest extent permitted by law, such terms maybe
specifically enforced by a decree for the specific performance of any obligation
contained herein or by an injunction against a violation of any of the terms
hereof or otherwise.


15.           Amendment, Waiver, etc.


Except as expressly provided herein, neither this Warrant nor any term hereof
may be amended, waived, discharged or terminated other than by a written
instrument signed by the party against whom enforcement of any such amendment,
waiver, discharge or termination is sought; provided, however, that any
provisions hereof may be amended, waived, discharged or terminated upon the
written consent of the Company; provided, that neither the Per Share Warrant
Price, Sections 1(f) or 1(g), nor the Expiration Date (subject to Section 2),
nor this Section 15 may be amended without the consent of each affected Holder.


[Signature Page Follows]
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly signed by its
President and its corporate seal to be hereunto affixed and attested by its
Secretary as of the Original Issue Date first above referenced.
 
 

 
SOLIGENIX, INC.
         
 
By:
Christopher J. Schaber     Name: Christopher J. Schaber, PhD     Title:
President and CEO  

 
ATTEST:
         
/s/ Joseph Warusz
   
Joseph Warusz
    Secretary    
[Corporate Seal]
   

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
ASSIGNMENT


FOR VALUE RECEIVED _______________ hereby sells, assigns and transfers unto
____________________ the foregoing Warrant and all rights evidenced thereby, and
does irrevocably constitute and appoint _____________________, attorney, to
transfer said Warrant on the books of Soligenix, Inc.
 

Dated:      Signature:                        Address:    

 
PARTIAL ASSIGNMENT


FOR VALUE RECEIVED _______________ hereby assigns and transfers unto
____________________ the right to purchase _______ shares of the Common Stock,
par value $.001 per share, of Soligenix, Inc. covered by the foregoing Warrant,
and a proportionate part of said Warrant and the rights evidenced thereby, and
does irrevocably constitute and appoint ____________________, attorney, to
transfer that part of said Warrant on the books of Soligenix, Inc.
 

Dated:      Signature:                        Address:    

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
EXERCISE NOTICE
 
The undersigned hereby elects to purchase  _____________ shares of Common Stock
of Soligenix, Inc. pursuant to the attached Warrant, and, if such Holder is not
utilizing the cashless (or net) exercise provisions set forth in the Warrant,
encloses herewith (if the undersigned shall not be utilizing the net exercise
provisions of the Warrant) $________ in cash, certified or official bank check
or checks or other immediately available funds, which sum represents the
aggregate Per Share Warrant Price for the number of shares of Common Stock to
which this Exercise Notice relates, together with any applicable taxes payable
by the undersigned pursuant to the Warrant.


By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that it is an "accredited investor" as defined in Rule 501(a)
under the Securities Act of 1933.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of
 

 
PLEASE INSERT SOCIAL SECURITY OR
 
TAX IDENTIFICATION NUMBER

 
(Please print name and address)
 
 
- 12 -

--------------------------------------------------------------------------------